OPINION — AG — QUESTION (1): MAY THE BOARD OF COUNTY COMMISSIONERS, WITHOUT ANY FURTHER ACTION UPON THE PART OF THE ELECTORS OF THE COUNTY (VOTE OF THE PEOPLE), USE ANY OF THE UNENCUMBERED CASH IN EITHER OF SAID FUNDS FOR ANY OF THE PROPOSED PURPOSE? (COURTHOUSE, JAIL, BUILD A NEW ONE) NEGATIVE, QUESTION (2): IF NOT, MAY THE BOARD OF COUNTY COMMISSIONERS, UPON BEING AUTHORIZED BY THE VOTE OF THE PEOPLE (ELECTORS), AT A SPECIAL ELECTION HELD FOR SUCH PURPOSE, USE ANY OF THE UNENCUMBERED CASH IN EITHER OF SAID FUNDS FOR ANY OF THE PROPOSED PURPOSES AND, IF SO, IS IT NECESSARY THAT SUCH ELECTION BE HELD DURING THE CURRENT FISCAL YEAR? — NEGATIVE CITE: ARTICLE X, SECTION 19, ARTICLE X, SECTION 16, 62 O.S.H. 333, ARTICLE X, SECTION 9 (AD VALOREM TAX), 62 O.S.H. 334 (JAMES HARKIN)